CORRECTED/SUPPLEMENTAL NOTICE OF ALLOWABILITY
The examiner notes the following:
The drawing changes submitted on 30 December 2021 have been entered.
An error was noted in the information disclosure statement (IDS) submitted on 24 March 2021. Specifically, reference #51 on page 2 of the IDS appears to have been incorrect. The reference listing was to US 2006/00227711 A1; however, this is not an actual US reference. In contrast, the correct publication number appears to be US 2006/0022711 A1. The relevant page of the IDS is attached to this corrected notice of allowability, with the reference listing corrected by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/Primary Examiner, Art Unit 1612